DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “means for ” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder that is merely a substitute for the term "means" coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) (17, 19 and 22) has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Limitation
Corresponding structure
communicating with one or more base stations…
Fig. 7: 710 & ¶s 0009
receiving an indication to obtain a positioning measurement …
Fig. 7: 702 & ¶ 0009
determining a first radio carrier having a highest sub-carrier
Fig. 7: 724 & ¶s 0119
determining a second timing advance value
Fig. 7: 726 & ¶s 0121


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2022 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 1-2, 4, 9-10, 12, 17-18, 20, 25-26 and 28 are rejected under 35 U.S.C. 103 as being un-patentable over Charbit US Patent Application No.:( US 2011/0039574 A1) hereinafter referred as Charbit, in view of  Youssef et al   US Patent  Application No.:( US 2014/0342755 A1) hereinafter referred as Youssef.
For claim 1, teaches a method for supporting positioning of a user equipment (UE) in a wireless network performed by the UE, the method comprising:
 communicating, by the UE, with one or more base stations using a plurality of radio carriers (102,104 and 106 figure 1), each of the plurality of radio carriers being associated with a different base station (102,104, 106 and 110 figure 1)(paragraph [0016], lines 1-5);
 receiving an indication to obtain a positioning measurement that includes timing advance information (312  figure 3) (paragraph [0016], lines 5-8), determining a first radio carrier having a highest sub-carrier spacing in the plurality of radio carriers (paragraph [0026], lines 1-15 disclosing the radio  carrier value that is higher than timing range );
 determining a first timing advance value and a first carrier identifier (ID) associated with the first radio carrier (paragraph [0023], lines 5-9)  and  (paragraph [0034], lines 7-11).  However, Charbit disclose all the subject matter of the claimed invention with the exemption of the transmitting, to a location server, a positioning measurement comprising the first timing advance value and the first carrier ID of the first radio carrier as recited in claim 1.
Youssef from the same or analogous art teaches the transmitting, to a location server, a positioning measurement comprising the first timing advance value and the first carrier ID of the first radio carrier (paragraph [0031], lines 26-32).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the transmitting, to a location server, a positioning measurement comprising the first timing advance value and the first carrier ID of the first radio carrier as taught by Youssef into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.   
The transmitting, to a location server, a positioning measurement comprising the first timing advance value and the first carrier ID of the first radio carrier can be modify/implemented by combining the transmitting, to a location server, a positioning measurement comprising the first timing advance value and the first carrier ID of the first radio carrier with the device. This process is implemented as a hardware solution or as firmware solutions of Youssef into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.  As disclosed in Youssef, the motivation for the combination would be to use the position measurement  comprising the timing advance  that  calculates the length of time a signal takes to reach the base station from a mobile phone including  privacy and security. It will  help the system to manage the communication  to be more reliable and efficiently.
For claim 2,  Charbit disclose all the subject matter of the claimed invention with the exemption of the first radio carrier is determined to have a higher sub-carrier spacing than all other radio carriers in the plurality of radio carriers  as recited in claim 2.
Youssef from the same or analogous art teaches the first radio carrier is determined to have a higher sub-carrier spacing than all other radio carriers in the plurality of radio carriers  (paragraphs [0022], lines 1-11 and  [0031], lines 9-17).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the first radio carrier is determined to have a higher sub-carrier spacing than all other radio carriers in the plurality of radio carriers   as taught by Youssef into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.   
The first radio carrier is determined to have a higher sub-carrier spacing than all other radio carriers in the plurality of radio carriers  can be modify/implemented by combining the first radio carrier is determined to have a higher sub-carrier spacing than all other radio carriers in the plurality of radio carriers   with the device. This process is implemented as a hardware solution or as firmware solutions of Youssef into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.  As disclosed in Youssef, the motivation for the combination would be to use the first radio carrier having a higher sub-carrier helping the system to manage the best signal strength for a better communication with good QOS becoming more efficient and reliable.
For claim 4,  Charbit disclose all the subject matter of the claimed invention with the exemption of the location of the UE is determined based at least in part on the first timing advance value and the first carrier ID as recited in claim 4.
Youssef from the same or analogous art teaches the location of the UE is determined based at least in part on the first timing advance value and the first carrier ID (paragraphs [0025], lines 1-9 and  [0031], lines 24-31).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the UE is determined based at least in part on the first timing advance value and the first carrier ID as taught by Youssef into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.   
The location of the UE is determined based at least in part on the first timing advance value and the first carrier ID can be modify/implemented by combining the location of the UE is determined based at least in part on the first timing advance value and the first carrier ID with the device. This process is implemented as a hardware solution or as firmware solutions of Youssef into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit. As disclosed in Youssef, the motivation  for the combination would be to use the UE determination of the  location based on the first timing advance value and the first carrier ID comprising the timing advance  that  calculates the length of time a signal takes to reach the base station from a mobile phone including privacy, identification  and security. It will  help the system to manage the communication  to be more reliable and efficiently.
For claim 9, teaches a user equipment (UE) comprising:
 a memory; 
a wireless transceiver configured to communicate through one or more wireless networks; 
one or more processors operably coupled to the wireless transceiver and the memory, the one or more processors configured to:
 communicate with one or more base stations using a plurality of radio carriers (102,104 and 106 figure 1), each of the plurality of radio carriers being associated with a different base station (102,104, 106 and 110 figure 1)(paragraph [0016], lines 1-5);
receive an indication to obtain a positioning measurement that includes timing advance information (312  figure 3) (paragraph [0016], lines 5-8); 
determine a first radio carrier having a highest sub-carrier spacing in the plurality of radio carriers (paragraph [0026], lines 1-15 disclosing the radio  carrier value that is higher than timing range ); 
determine a first timing advance value and a first carrier identifier (ID) associated with the first radio carrier (paragraph [0023], lines 5-9)  and  (paragraph [0034], lines 7-11). However, Charbit disclose all the subject matter of the claimed invention with the exemption of the transmitting, to a location server, a positioning measurement comprising the first timing advance value and the first carrier ID of the first radio carrier as recited in claim 1.
Youssef from the same or analogous art teaches the transmitting, to a location server, a positioning measurement comprising the first timing advance value and the first carrier ID of the first radio carrier (paragraph [0031], lines 26-32).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the transmitting, to a location server, a positioning measurement comprising the first timing advance value and the first carrier ID of the first radio carrier as taught by Youssef into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.   
The transmitting, to a location server, a positioning measurement comprising the first timing advance value and the first carrier ID of the first radio carrier can be modify/implemented by combining the transmitting, to a location server, a positioning measurement comprising the first timing advance value and the first carrier ID of the first radio carrier with the device. This process is implemented as a hardware solution or as firmware solutions of Youssef into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.  As disclosed in Youssef, the motivation for the combination would be to use the position measurement  comprising the timing advance  that  calculates the length of time a signal takes to reach the base station from a mobile phone including  privacy and security. It will  help the system to manage the communication  to be more reliable and efficiently.
For claim 10,  Charbit disclose all the subject matter of the claimed invention with the exemption of the first radio carrier is determined to have a higher sub-carrier spacing than all other radio carriers in the plurality of radio carriers  as recited in claim 10.
Youssef from the same or analogous art teaches the first radio carrier is determined to have a higher sub-carrier spacing than all other radio carriers in the plurality of radio carriers  (paragraphs [0022], lines 1-11 and  [0031], lines 9-17).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the first radio carrier is determined to have a higher sub-carrier spacing than all other radio carriers in the plurality of radio carriers   as taught by Youssef into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.   
The first radio carrier is determined to have a higher sub-carrier spacing than all other radio carriers in the plurality of radio carriers  can be modify/implemented by combining the first radio carrier is determined to have a higher sub-carrier spacing than all other radio carriers in the plurality of radio carriers   with the device. This process is implemented as a hardware solution or as firmware solutions of Youssef into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.  As disclosed in Youssef, the motivation for the combination would be to use the first radio carrier having a higher sub-carrier helping the system to manage the best signal strength for a better communication with good QOS becoming more efficient and reliable.
For claim 12,  Charbit disclose all the subject matter of the claimed invention with the exemption of the location of the UE is determined based at least in part on the first timing advance value and the first carrier ID as recited in claim 12.
Youssef from the same or analogous art teaches the location of the UE is determined based at least in part on the first timing advance value and the first carrier ID (paragraphs [0025], lines 1-9 and  [0031], lines 24-31).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the UE is determined based at least in part on the first timing advance value and the first carrier ID as taught by Youssef into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.   
The location of the UE is determined based at least in part on the first timing advance value and the first carrier ID can be modify/implemented by combining the location of the UE is determined based at least in part on the first timing advance value and the first carrier ID with the device. This process is implemented as a hardware solution or as firmware solutions of Youssef into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit. As disclosed in Youssef, the motivation  for the combination would be to use the UE determination of the  location based on the first timing advance value and the first carrier ID comprising the timing advance  that  calculates the length of time a signal takes to reach the base station from a mobile phone including privacy, identification  and security. It will  help the system to manage the communication  to be more reliable and efficiently.
For claim 17, teaches a user equipment (UE) comprising: 
means for communicating with one or more base stations using a plurality of radio carriers (102,104 and 106 figure 1), each of the plurality of radio carriers being associated with a different base station (102,104, 106 and 110 figure 1)(paragraph [0016], lines 1-5); 
means for receiving an indication to obtain a positioning measurement that includes timing advance information (312  figure 3) (paragraph [0016], lines 5-8);
 means for determining a first radio carrier having a highest sub-carrier spacing in the plurality of radio carriers (paragraph [0026], lines 1-15 disclosing the radio  carrier value that is higher than timing range ); 
means for determining a first timing advance value and a first carrier identifier (ID) associated with the first radio carrier (paragraph [0023], lines 5-9)  and  (paragraph [0034], lines 7-11). However, Charbit disclose all the subject matter of the claimed invention with the exemption of the means for transmitting, to a location server, a positioning measurement comprising the first timing advance value and the first carrier ID of the first radio carrier as recited in claim 17.
Youssef from the same or analogous art teaches the means for transmitting, to a location server, a positioning measurement comprising the first timing advance value and the first carrier ID of the first radio carrier (paragraph [0031], lines 26-32).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the means for transmitting, to a location server, a positioning measurement comprising the first timing advance value and the first carrier ID of the first radio carrier as taught by Youssef into the digital data transmitting and receiving apparatus for  emergencies in a data digital communication device of Charbit.   
The means for transmitting, to a location server, a positioning measurement comprising the first timing advance value and the first carrier ID of the first radio carrier can be modify/implemented by combining the means for transmitting, to a location server, a positioning measurement comprising the first timing advance value and the first carrier ID of the first radio carrier with the device. This process is implemented as a hardware solution or as firmware solutions of Youssef into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.  As disclosed in Youssef, the motivation for the combination would be to use the position measurement  comprising the timing advance  that  calculates the length of time a signal takes to reach the base station from a mobile phone including  privacy and security. It will  help the system to manage the communication  to be more reliable and efficiently.
For claim 18,  Charbit disclose all the subject matter of the claimed invention with the exemption of the first radio carrier is determined to have a higher sub-carrier spacing than all other radio carriers in the plurality of radio carriers  as recited in claim 18.
Youssef from the same or analogous art teaches the first radio carrier is determined to have a higher sub-carrier spacing than all other radio carriers in the plurality of radio carriers  (paragraphs [0022], lines 1-11 and  [0031], lines 9-17).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the first radio carrier is determined to have a higher sub-carrier spacing than all other radio carriers in the plurality of radio carriers   as taught by Youssef into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.   
The first radio carrier is determined to have a higher sub-carrier spacing than all other radio carriers in the plurality of radio carriers  can be modify/implemented by combining the first radio carrier is determined to have a higher sub-carrier spacing than all other radio carriers in the plurality of radio carriers   with the device. This process is implemented as a hardware solution or as firmware solutions of Youssef into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.  As disclosed in Youssef, the motivation for the combination would be to use the first radio carrier having a higher sub-carrier helping the system to manage the best signal strength for a better communication with good QOS becoming more efficient and reliable.
For claim 20,  Charbit disclose all the subject matter of the claimed invention with the exemption of the location of the UE is determined based at least in part on the first timing advance value and the first carrier ID as recited in claim 20.
Youssef from the same or analogous art teaches the location of the UE is determined based at least in part on the first timing advance value and the first carrier ID (paragraphs [0025], lines 1-9 and  [0031], lines 24-31).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the UE is determined based at least in part on the first timing advance value and the first carrier ID as taught by Youssef into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.   
The location of the UE is determined based at least in part on the first timing advance value and the first carrier ID can be modify/implemented by combining the location of the UE is determined based at least in part on the first timing advance value and the first carrier ID with the device. This process is implemented as a hardware solution or as firmware solutions of Youssef into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit. As disclosed in Youssef, the motivation  for the combination would be to use the UE determination of the  location based on the first timing advance value and the first carrier ID comprising the timing advance  that  calculates the length of time a signal takes to reach the base station from a mobile phone including privacy, identification  and security. It will  help the system to manage the communication  to be more reliable and efficiently.
For claim 25, teaches a non-transitory computer readable storage medium including program code stored thereon, the program code is operable to configure at least one processor in a mobile device for supporting positioning of the mobile device in a wireless network, comprising: 
program code to communicate with one or more base stations using a plurality of radio carriers (102,104 and 106 figure 1), each of the plurality of radio carriers being associated with a different base station (102,104, 106 and 110 figure 1)(paragraph [0016], lines 1-5);
program code to receive an indication to obtain a positioning measurement that includes timing advance information (312  figure 3) (paragraph [0016], lines 5-8); 
program code to determine a first radio carrier having a highest sub-carrier spacing in the plurality of radio carriers (paragraph [0026], lines 1-15 disclosing the radio  carrier value that is higher than timing range );
 program code to determine a first timing advance value and a first carrier identifier (ID) associated with the first radio carrier (paragraph [0023], lines 5-9)  and  (paragraph [0034], lines 7-11). However, Charbit disclose all the subject matter of the claimed invention with the exemption of the program code to transmit, to a location server, a positioning measurement comprising the first timing advance value and the first carrier ID of the first radio carrier as recited in claim 25.
Youssef from the same or analogous art teaches the program code to transmit, to a location server, a positioning measurement comprising the first timing advance value and the first carrier ID of the first radio carrier (paragraph [0031], lines 26-32).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the program code to transmit, to a location server, a positioning measurement comprising the first timing advance value and the first carrier ID of the first radio carrier as taught by Youssef into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.   
The program code to transmit, to a location server, a positioning measurement comprising the first timing advance value and the first carrier ID of the first radio carrier can be modify/implemented by combining the program code to transmit, to a location server, a positioning measurement comprising the first timing advance value and the first carrier ID of the first radio carrier with the device. This process is implemented as a hardware solution or as firmware solutions of Youssef into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.  As disclosed in Youssef, the motivation for the combination would be to use the position measurement  comprising the timing advance  that  calculates the length of time a signal takes to reach the base station from a mobile phone including  privacy and security. It will  help the system to manage the communication  to be more reliable and efficiently.
For claim 26,  Charbit disclose all the subject matter of the claimed invention with the exemption of the first radio carrier is determined to have a higher sub-carrier spacing than all other radio carriers in the plurality of radio carriers  as recited in claim 26.
Youssef from the same or analogous art teaches the first radio carrier is determined to have a higher sub-carrier spacing than all other radio carriers in the plurality of radio carriers  (paragraphs [0022], lines 1-11 and  [0031], lines 9-17).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the first radio carrier is determined to have a higher sub-carrier spacing than all other radio carriers in the plurality of radio carriers   as taught by Youssef into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.   
The first radio carrier is determined to have a higher sub-carrier spacing than all other radio carriers in the plurality of radio carriers  can be modify/implemented by combining the first radio carrier is determined to have a higher sub-carrier spacing than all other radio carriers in the plurality of radio carriers   with the device. This process is implemented as a hardware solution or as firmware solutions of Youssef into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.  As disclosed in Youssef, the motivation for the combination would be to use the first radio carrier having a higher sub-carrier helping the system to manage the best signal strength for a better communication with good QOS becoming more efficient and reliable.
For claim 28,  Charbit disclose all the subject matter of the claimed invention with the exemption of the location of the UE is determined based at least in part on the first timing advance value and the first carrier ID as recited in claim 28.
Youssef from the same or analogous art teaches the location of the UE is determined based at least in part on the first timing advance value and the first carrier ID (paragraphs [0025], lines 1-9 and  [0031], lines 24-31).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the UE is determined based at least in part on the first timing advance value and the first carrier ID as taught by Youssef into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.   
The location of the UE is determined based at least in part on the first timing advance value and the first carrier ID can be modify/implemented by combining the location of the UE is determined based at least in part on the first timing advance value and the first carrier ID with the device. This process is implemented as a hardware solution or as firmware solutions of Youssef into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit. As disclosed in Youssef, the motivation  for the combination would be to use the UE determination of the  location based on the first timing advance value and the first carrier ID comprising the timing advance  that  calculates the length of time a signal takes to reach the base station from a mobile phone including privacy, identification  and security. It will  help the system to manage the communication  to be more reliable and efficiently.
Claims 3, 5 , 7-8, 11, 13, 15-16, 19, 21, 23-24, 27 and 29 are rejected under 35 U.S.C. 103 as being un-patentable over Charbit US Patent Application No.:( US 2011/0039574 A1) hereinafter referred as Charbit, in view of  Youssef et al   US Patent  Application No.:( US 2014/0342755 A1) hereinafter referred as Youssef, in further view of Prevatt et al   US Patent  Application No.:( US 2017/0026798 A1) hereinafter referred as Prevatt.
For claim 3,  Charbit disclose all the subject matter of the claimed invention with the exemption of the determining the first radio carrier has a greatest frequency of updates of timing advance values associated with each radio carrier in the group of radio carriers as recited in claim 3.
Prevatt from the same or analogous art teaches the determining the first radio carrier has a greatest frequency of updates of timing advance values associated with each radio carrier in the group of radio carriers (paragraph [0069], lines 1-8).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determining the first radio carrier has a greatest frequency of updates of timing advance values associated with each radio carrier in the group of radio carriers as taught by Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.   
The determining the first radio carrier has a greatest frequency of updates of timing advance values associated with each radio carrier in the group of radio carriers can be modify/implemented by combining the determining the first radio carrier has a greatest frequency of updates of timing advance values associated with each radio carrier in the group of radio carriers with the device. This process is implemented as a hardware solution or as firmware solutions of Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.  As disclosed in Prevatt, the motivation  for the combination would be to use the radio carrier has a greatest frequency measuring and comparing the strengths  values selecting the best signal strength  for a better and reliable communication.
For claim 5,  Charbit disclose all the subject matter of the claimed invention with the exemption of the location of the UE is determined using an Enhanced Cell ID (ECID) positioning technique as recited in claim 5.
Prevatt from the same or analogous art teaches the location of the UE is determined using an Enhanced Cell ID (ECID) positioning technique (paragraph [0317], lines 1-7).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the UE is determined using an Enhanced Cell ID (ECID) positioning technique as taught by Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.   
The location of the UE is determined using an Enhanced Cell ID (ECID) positioning technique can be modify/implemented by combining the location of the UE is determined using an Enhanced Cell ID (ECID) positioning technique with the device. This process is implemented as a hardware solution or as firmware solutions of Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.  As disclosed in Prevatt, the motivation   for the combination would be to use the  Enhanced Cell ID (ECID) positioning technique that reports to the network (ESMLC) the serving cell ID, the timing advance (difference between its transmit and receive time) and the IDs, estimated timing and power of the detected neighbor cells, becoming more efficient and reliable  for a better communication. 
For claim 7,  Charbit disclose all the subject matter of the claimed invention with the exemption of the first and second radio carriers are selected from a group of radio carriers having the highest sub-carrier spacing of the plurality of radio carriers as recited in claim 7.
Prevatt from the same or analogous art teaches the first and second radio carriers are selected from a group of radio carriers having the highest sub-carrier spacing of the plurality of radio carriers (paragraph [0240], lines 1-11  and [0246], lines 1-6).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the first and second radio carriers are selected from a group of radio carriers having the highest sub-carrier spacing of the plurality of radio carriers as taught by Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.   
The first and second radio carriers are selected from a group of radio carriers having the highest sub-carrier spacing of the plurality of radio carriers can be modify/implemented by combining the first and second radio carriers are selected from a group of radio carriers having the highest sub-carrier spacing of the plurality of radio carriers with the device. This process is implemented as a hardware solution or as firmware solutions of Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.  As disclosed in Prevatt, the motivation  for the combination would be to use the different  frequencies belonging to each base station that will help the user to select for a better communication.
For claim 8,  Charbit disclose all the subject matter of the claimed invention with the exemption of the first radio carrier is associated with a first base station and the second radio carrier is associated with a second base station, different than the first base station as recited in claim 8.
Prevatt from the same or analogous art teaches the first radio carrier is associated with a first base station and the second radio carrier is associated with a second base station, different than the first base station (paragraphs [0106]- [0107],  [0112], lines 1-11).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the first radio carrier is associated with a first base station and the second radio carrier is associated with a second base station, different than the first base station as taught by Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.   
The first radio carrier is associated with a first base station and the second radio carrier is associated with a second base station, different than the first base station can be modify/implemented by combining the first radio carrier is associated with a first base station and the second radio carrier is associated with a second base station, different than the first base station with the device. This process is implemented as a hardware solution or as firmware solutions of Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.  As disclosed in Prevatt, the motivation  for the combination would be to use the different  frequencies belonging to each base station that will help the user to select  a better communication between multiples communications.
For claim 11,  Charbit disclose all the subject matter of the claimed invention with the exemption of the determining the first radio carrier has a greatest frequency of updates of timing advance values associated with each radio carrier in the group of radio carriers as recited in claim 11.
Prevatt from the same or analogous art teaches the determining the first radio carrier has a greatest frequency of updates of timing advance values associated with each radio carrier in the group of radio carriers (paragraph [0069], lines 1-8).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determining the first radio carrier has a greatest frequency of updates of timing advance values associated with each radio carrier in the group of radio carriers as taught by Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.   
The determining the first radio carrier has a greatest frequency of updates of timing advance values associated with each radio carrier in the group of radio carriers can be modify/implemented by combining the determining the first radio carrier has a greatest frequency of updates of timing advance values associated with each radio carrier in the group of radio carriers with the device. This process is implemented as a hardware solution or as firmware solutions of Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.  As disclosed in Prevatt, the motivation  for the combination would be to use the radio carrier has a greatest frequency measuring and comparing the strengths  values selecting the best signal strength  for a better and reliable communication.
For claim 13,  Charbit disclose all the subject matter of the claimed invention with the exemption of the location of the UE is determined using an Enhanced Cell ID (ECID) positioning technique as recited in claim 13.
Prevatt from the same or analogous art teaches the location of the UE is determined using an Enhanced Cell ID (ECID) positioning technique (paragraph [0317], lines 1-7).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the UE is determined using an Enhanced Cell ID (ECID) positioning technique as taught by Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.   
The location of the UE is determined using an Enhanced Cell ID (ECID) positioning technique can be modify/implemented by combining the location of the UE is determined using an Enhanced Cell ID (ECID) positioning technique with the device. This process is implemented as a hardware solution or as firmware solutions of Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.  As disclosed in Prevatt, the motivation   for the combination would be to use the  Enhanced Cell ID (ECID) positioning technique that reports to the network (ESMLC) the serving cell ID, the timing advance (difference between its transmit and receive time) and the IDs, estimated timing and power of the detected neighbor cells, becoming more efficient and reliable  for a better communication.
For claim 15,  Charbit disclose all the subject matter of the claimed invention with the exemption of the first and second radio carriers are selected from a group of radio carriers having the highest sub-carrier spacing of the plurality of radio carriers as recited in claim 15.
Prevatt from the same or analogous art teaches the first and second radio carriers are selected from a group of radio carriers having the highest sub-carrier spacing of the plurality of radio carriers (paragraph [0240], lines 1-11  and [0246], lines 1-6).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the first and second radio carriers are selected from a group of radio carriers having the highest sub-carrier spacing of the plurality of radio carriers as taught by Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.   
The first and second radio carriers are selected from a group of radio carriers having the highest sub-carrier spacing of the plurality of radio carriers can be modify/implemented by combining the first and second radio carriers are selected from a group of radio carriers having the highest sub-carrier spacing of the plurality of radio carriers with the device. This process is implemented as a hardware solution or as firmware solutions of Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.  As disclosed in Prevatt, the motivation  for the combination would be to use the different  frequencies belonging to each base station that will help the user to select for a better communication.
For claim 16,  Charbit disclose all the subject matter of the claimed invention with the exemption of the first radio carrier is associated with a first base station and the second radio carrier is associated with a second base station, different than the first base station as recited in claim 16.
Prevatt from the same or analogous art teaches the first radio carrier is associated with a first base station and the second radio carrier is associated with a second base station, different than the first base station (paragraphs [0106]- [0107],  [0112], lines 1-11).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the first radio carrier is associated with a first base station and the second radio carrier is associated with a second base station, different than the first base station as taught by Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.   
The first radio carrier is associated with a first base station and the second radio carrier is associated with a second base station, different than the first base station can be modify/implemented by combining the first radio carrier is associated with a first base station and the second radio carrier is associated with a second base station, different than the first base station with the device. This process is implemented as a hardware solution or as firmware solutions of Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.  As disclosed in Prevatt, the motivation  for the combination would be to use the different  frequencies belonging to each base station that will help the user to select  a better communication between multiples communications.
For claim 19,  Charbit disclose all the subject matter of the claimed invention with the exemption of the determining the first radio carrier has a greatest frequency of updates of timing advance values associated with each radio carrier in the group of radio carriers as recited in claim 19.
Prevatt from the same or analogous art teaches the determining the first radio carrier has a greatest frequency of updates of timing advance values associated with each radio carrier in the group of radio carriers (paragraph [0069], lines 1-8).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determining the first radio carrier has a greatest frequency of updates of timing advance values associated with each radio carrier in the group of radio carriers as taught by Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.   
The determining the first radio carrier has a greatest frequency of updates of timing advance values associated with each radio carrier in the group of radio carriers can be modify/implemented by combining the determining the first radio carrier has a greatest frequency of updates of timing advance values associated with each radio carrier in the group of radio carriers with the device. This process is implemented as a hardware solution or as firmware solutions of Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.  As disclosed in Prevatt, the motivation  for the combination would be to use the radio carrier has a greatest frequency measuring and comparing the strengths  values selecting the best signal strength  for a better and reliable communication.
For claim 21,  Charbit disclose all the subject matter of the claimed invention with the exemption of the location of the UE is determined using an Enhanced Cell ID (ECID) positioning technique as recited in claim 21.
Prevatt from the same or analogous art teaches the location of the UE is determined using an Enhanced Cell ID (ECID) positioning technique (paragraph [0317], lines 1-7).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the UE is determined using an Enhanced Cell ID (ECID) positioning technique as taught by Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.   
The location of the UE is determined using an Enhanced Cell ID (ECID) positioning technique can be modify/implemented by combining the location of the UE is determined using an Enhanced Cell ID (ECID) positioning technique with the device. This process is implemented as a hardware solution or as firmware solutions of Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.  As disclosed in Prevatt, the motivation   for the combination would be to use the  Enhanced Cell ID (ECID) positioning technique that reports to the network (ESMLC) the serving cell ID, the timing advance (difference between its transmit and receive time) and the IDs, estimated timing and power of the detected neighbor cells, becoming more efficient and reliable  for a better communication.
For claim 23,  Charbit disclose all the subject matter of the claimed invention with the exemption of the first and second radio carriers are selected from a group of radio carriers having the highest sub-carrier spacing of the plurality of radio carriers as recited in claim 23.
Prevatt from the same or analogous art teaches the first and second radio carriers are selected from a group of radio carriers having the highest sub-carrier spacing of the plurality of radio carriers (paragraph [0240], lines 1-11  and [0246], lines 1-6).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the first and second radio carriers are selected from a group of radio carriers having the highest sub-carrier spacing of the plurality of radio carriers as taught by Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.   
The first and second radio carriers are selected from a group of radio carriers having the highest sub-carrier spacing of the plurality of radio carriers can be modify/implemented by combining the first and second radio carriers are selected from a group of radio carriers having the highest sub-carrier spacing of the plurality of radio carriers with the device. This process is implemented as a hardware solution or as firmware solutions of Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.  As disclosed in Prevatt, the motivation  for the combination would be to use the different  frequencies belonging to each base station that will help the user to select for a better communication.
For claim 24,  Charbit disclose all the subject matter of the claimed invention with the exemption of the first radio carrier is associated with a first base station and the second radio carrier is associated with a second base station, different than the first base station as recited in claim 24.
Prevatt from the same or analogous art teaches the first radio carrier is associated with a first base station and the second radio carrier is associated with a second base station, different than the first base station (paragraphs [0106]- [0107],  [0112], lines 1-11).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the first radio carrier is associated with a first base station and the second radio carrier is associated with a second base station, different than the first base station as taught by Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.   
The first radio carrier is associated with a first base station and the second radio carrier is associated with a second base station, different than the first base station can be modify/implemented by combining the first radio carrier is associated with a first base station and the second radio carrier is associated with a second base station, different than the first base station with the device. This process is implemented as a hardware solution or as firmware solutions of Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.  As disclosed in Prevatt, the motivation  for the combination would be to use the different  frequencies belonging to each base station that will help the user to select  a better communication between multiples communications.
For claim 27,  Charbit disclose all the subject matter of the claimed invention with the exemption of the program code to determining the first radio carrier has a greatest frequency of updates of timing advance values associated with each radio carrier in the group of radio carriers as recited in claim 27.
Prevatt from the same or analogous art teaches the program code to determining the first radio carrier has a greatest frequency of updates of timing advance values associated with each radio carrier in the group of radio carriers (paragraph [0069], lines 1-8).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the program code to determining the first radio carrier has a greatest frequency of updates of timing advance values associated with each radio carrier in the group of radio carriers as taught by Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.   
The program code to determining the first radio carrier has a greatest frequency of updates of timing advance values associated with each radio carrier in the group of radio carriers can be modify/implemented by combining the program code to determining the first radio carrier has a greatest frequency of updates of timing advance values associated with each radio carrier in the group of radio carriers with the device. This process is implemented as a hardware solution or as firmware solutions of Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.  As disclosed in Prevatt, the motivation  for the combination would be to use the radio carrier has a greatest frequency measuring and comparing the strengths  values selecting the best signal strength  for a better and reliable communication.
For claim 29,  Charbit disclose all the subject matter of the claimed invention with the exemption of the location of the UE is determined using an Enhanced Cell ID (ECID) positioning technique as recited in claim 29.
Prevatt from the same or analogous art teaches the location of the UE is determined using an Enhanced Cell ID (ECID) positioning technique (paragraph [0317], lines 1-7).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the UE is determined using an Enhanced Cell ID (ECID) positioning technique as taught by Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.   
The location of the UE is determined using an Enhanced Cell ID (ECID) positioning technique can be modify/implemented by combining the location of the UE is determined using an Enhanced Cell ID (ECID) positioning technique with the device. This process is implemented as a hardware solution or as firmware solutions of Prevatt into the digital data transmitting and receiving apparatus for emergencies in a data digital communication device of Charbit.  As disclosed in Prevatt, the motivation   for the combination would be to use the  Enhanced Cell ID (ECID) positioning technique that reports to the network (ESMLC) the serving cell ID, the timing advance (difference between its transmit and receive time) and the IDs, estimated timing and power of the detected neighbor cells, becoming more efficient and reliable  for a better communication.
Allowable Subject Matter
Claims 6, 14, 22  and 30 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-20190245663-A1
KIM; Tae Min
US-20220196780-A1
DWIVEDI; Satyam
US-20200182959-A1
MARKHOVSKY; Felix
US-20190285722-A1
MARKHOVSKY; Felix
US-20190053013-A1
MARKHOVSKY; Felix
US-20180035256-A1
PREVATT; Truman

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642